Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


DETAILED ACTION

Following prior arts are considered pertinent to applicant's disclosure.
US 20100020306 A1 (Hall)
US 20140111812 A1 (Bag)
US 20160291137 A1 (Sakimura)
US 20150097947 A1 (beam duplicating for higher resolution, para 81-82)



Response to Remarks/Arguments

Claim are no longer interpreted under 112(f).
Applicant’s arguments with respect to claim   prior art rejection have been fully considered but are not persuasive for following reason.

Re: Prior art rejection of independent claims
Applicant argued in substance that the prior art does not teach the amended limitation wherein the at least two duplication beams are oriented at different angles with respect to the rotation axis and are directed on different sides of a normal to the rotation axis


    PNG
    media_image1.png
    356
    558
    media_image1.png
    Greyscale
[AltContent: arrow][AltContent: rect][AltContent: arrow][AltContent: arrow]Examiner respectfully disagrees and argues that, Fig.5, 6, 10, para 56-57 and 63-65 it can be concluded two duplication beams are oriented at different angles with respect to the rotation axis and are directed on different sides of a normal to the rotation axis. This can be made clear from the following figure, Fig.6 reproduced with rotation directions

Therefore applicant’s arguments are not persuasive

Re: Prior art rejection of dependent claims
Applicant has presented no additional argument, other than arguments already presented with respect to independent claims. Therefore the arguments are similarly not persuasive.
 
	




Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

 Claims 10-14, 16-18 are rejected under 35 U.S.C. 103 as being unpatentable over Hall in view of Bag.

Regarding claim 10: Hall teaches a  LIDAR system for detecting an object [(para 33, Figs. 5-6, 9, 14)] , comprising:	 a rotor rotatable about a rotation axis, the rotor including at least two transceiver units, each of the at least two transceiver units having a detection area,[(para 44, 14)]  the detection areas being oriented in different directions [(64 emitter/detector (i.e. laser diode/photo diode) pairs divided into eight groups of eight {para 36} and they are oriented in different directions around cylindrical housing {Fig.5-6}; also  see Fig.13-14; divided into two groups and directions)] , each of the at least two transceiver units including:	 a transmitting unit including at least one laser configured to emit a laser beam into the detection area of the transceiver unit [(Fig.9A; Laser diodes)] :	 and a receiver configured to receive laser light reflected by the object in the detection area of the transceiver unit[(Fig.9A; photo diodes)] :	Hall does not explicitly show wherein at least one of the at least two transceiver units includes at least one beam duplication unit configured to duplicate the at least one laser beam into at least two duplication beams and wherein the at least two duplication beams are oriented at different angles with respect to the rotation axis and are directed on different sides of a normal to the rotation axis.

However, in the same/related field of endeavor, Bag wherein at least one of the at least two transceiver units includes at least one beam duplicator configured to duplicate the at least one laser beam into at least two duplication beams. [(Bag para 63-64)]
wherein the at least two duplication beams are oriented at different angles with respect to the rotation axis and are directed on different sides of a normal to the rotation axis. [(Fig.5, 6, 10, para 56-57 and 63-65; Fig.6 reproduced with rotation directions)] 


    PNG
    media_image1.png
    356
    558
    media_image1.png
    Greyscale
[AltContent: arrow][AltContent: rect][AltContent: arrow][AltContent: arrow]


Therefore, in light of above discussion it would have been obvious to one of the ordinary skill in the art, before the effective filing date of the claimed invention, to combine the teaching of the prior arts because such duplication would provide more scanning beam or reduce the number of laser required for the same number of beam.



Hall additionally teaches with respect to claim 11. The LIDAR system as recited in claim 10, wherein the detection areas are oriented in different angular positions with respect to the rotation axis [(Fig.5 and Fig.13)] .

Bag additionally teaches with respect to claim 12. The LIDAR system as recited in claim 10, wherein the detection areas overlap at least partially [(Bag para 50, 73)] .

Bag additionally teaches with respect to claim 13. The LIDAR system as recited in claim 10, wherein the detection areas do not overlap. [(Bag Fig.6; the light and detection is on opposite direction therefore they don’t overlap)] .

Bag additionally teaches with respect to claim 14. The LIDAR system as recited in claim 10, wherein at least one of the beam duplication units is configured to deflect the at least two duplication beams in a vertical direction and/or in a horizontal direction [(see Bag Fig.5, 262a and 261a deflecting through lens)] .


Bag additionally teaches with respect to claim 16. The LIDAR system as recited in claim 10, wherein at least one of the beam duplication units is a refractive optical element [(see Bag Fig.5, 262a and 261a refraction through lens)] .
. Hall additionally teaches with respect to claim 17: A vehicle including a LIDAR system for detecting an object [(Fig.7)] 

Regarding Claim 18: This claim recites the usual and obvious steps performed by the system of claim 10. Therefore, this claim is obvious based on the analysis of claim 10.

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Hall in view of Bag in view of Sakimura.

Regarding claim 15: Hall in view of Bag does not explicitly show wherein at least one of the beam duplication units is a diffractive optical element.

However, in the same/related field of endeavor, Sakimura wherein The LIDAR system as recited in claim 10, wherein at least one of the beam duplication units is a diffractive optical element. (Sakimura para 138, 27)

Therefore, in light of above discussion it would have been obvious to one of the ordinary skill in the art, before the effective filing date of the claimed invention, to replace the beam duplication element (as taught by Hall in view of Bag) with that of Sakimura, as such replacement would provide predictable result without any change of their functionality (in both case they are used in LiDAR transmitter).



Conclusion

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mohammed Rahaman whose telephone number is (571)270-1438. The examiner can normally be reached on 8:30am - 5:00pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nasser Goodarzi can be reached on (571) 272-4195.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
 
/MOHAMMED S RAHAMAN/Primary Examiner, Art Unit 2486